 



EXHIBIT 10.23
CVB Financial Corp.
Deferred Compensation Plan for
Christopher D. Myers
Effective January 1, 2007





--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers
TABLE OF CONTENTS

                      Page
ARTICLE 1
  Definitions     1  
 
           
ARTICLE 2
  Selection, Enrollment, Eligibility     5  
 
           
2.1
  Selection by Committee        
2.2
  Enrollment and Eligibility Requirements; Commencement of Participation     5  
 
           
ARTICLE 3
  Deferral Commitments/Company Contribution Amounts/Vesting/Crediting/Taxes    
5  
 
           
3.1
  Minimum Deferrals     5  
3.2
  Maximum Deferral     6  
3.3
  Election to Defer; Effect of Election Form     6  
3.4
  Withholding and Crediting of Annual Deferral Amounts     7  
3.5
  Company Contribution Amount     7  
3.6
  Crediting of Amounts after Benefit Distribution     7  
3.7
  Vesting     8  
3.8
  Crediting/Debiting of Account Balances     8  
3.9
  FICA and Other Taxes     10  
 
           
ARTICLE 4
  Scheduled Distribution; Unforeseeable Emergencies     10  
 
           
4.1
  Scheduled Distribution     10  
4.2
  Postponing Scheduled Distributions     11  
4.3
  Other Benefits Take Precedence Over Scheduled Distributions     11  
4.4
  Unforeseeable Emergencies     11  
 
           
ARTICLE 5
  Retirement Benefit     12  
 
           
5.1
  Retirement Benefit     12  
5.2
  Payment of Retirement Benefit     12  
 
           
ARTICLE 6
  Termination Benefit     13  
 
           
6.1
  Termination Benefit     13  
6.2
  Payment of Termination Benefit     13  
 
           
ARTICLE 7
  Death Benefit     13  
 
           
7.1
  Death Benefit     13  
7.2
  Payment of Death Benefit     13  
 
           
ARTICLE 8
  Beneficiary Designation     14  

- i -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers

                      Page
8.1
  Beneficiary     14  
8.2
  Beneficiary Designation; Change; Spousal Consent     14  
8.3
  Acknowledgement     14  
8.4
  No Beneficiary Designation     14  
8.5
  Doubt as to Beneficiary     14  
8.6
  Discharge of Obligations     14  
 
           
ARTICLE 9
  Leave of Absence     15  
 
           
9.1
  Paid Leave of Absence     15  
9.2
  Unpaid Leave of Absence     15  
 
           
ARTICLE 10
  Termination of Plan, Amendment or Modification     15  
 
           
10.1
  Termination of Plan     15  
10.2
  Amendment     16  
10.3
  Plan Agreement        
10.4
  Effect of Payment     16  
 
           
ARTICLE 11
  Administration     16  
 
           
11.1
  Committee Duties     17  
11.2
  Administration Upon Change In Control     17  
11.3
  Agents     17  
11.4
  Binding Effect of Decisions     17  
11.5
  Indemnity of Committee     17  
11.6
  Employer Information     17  
 
           
ARTICLE 12
  Other Benefits and Agreements     17  
 
           
12.1
  Coordination with Other Benefits     17  
 
           
ARTICLE 13
  Claims Procedures     18  
 
           
13.1
  Presentation of Claim     18  
13.2
  Notification of Decision     18  
13.3
  Review of a Denied Claim     18  
13.4
  Decision on Review     19  
13.5
  Legal Action     19  
 
           
ARTICLE 14
  Trust     19  
 
           
14.1
  Establishment of the Trust     19  
14.2
  Interrelationship of the Plan and the Trust     19  
14.3
  Distributions From the Trust     20  

- ii -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers

                      Page
ARTICLE 15
  Miscellaneous     20  
 
           
15.1
  Status of Plan     20  
15.2
  Unsecured General Creditor     20  
15.3
  Employer’s Liability     20  
15.4
  Nonassignability     20  
15.5
  Not a Contract of Employment     20  
15.6
  Furnishing Information     21  
15.7
  Terms     21  
15.8
  Captions     21  
15.9
  Governing Law     21  
15.10
  Notice     21  
15.11
  Successors     21  
15.12
  Spouse’s Interest     21  
15.13
  Validity     22  
15.14
  Incompetent     22  
15.15
  Court Order     22  
15.16
  Distribution in the Event of Income Inclusion Under 409A     22  
15.17
  Deduction Limitation on Benefit Payments     22  
15.18
  Insurance     23  

- iii -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers
CVB FINANCIAL CORP.
DEFERRED COMPENSATION PLAN FOR
CHRISTOPHER D. MYERS
Effective January 1, 2007
Purpose
     The purpose of this Plan is for CVB Financial Corp., a California
corporation (the”Company”) to provide specified benefits to Christopher D. Myers
(the “Participant”). This Plan shall be unfunded for tax purposes and for
purposes of Title I of ERISA.
     This Plan is intended to comply with all applicable law, including Code
Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention.
ARTICLE 1
Definitions
     For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to the Participant, an entry on
the records of the Company equal to the sum of (i) the Deferral Account balance,
and (ii) the Company Contribution Account balance. The Account Balance shall be
a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to the Participant, or
his designated Beneficiary, pursuant to this Plan.   1.2   “Annual Deferral
Amount” shall mean that portion of the Participant’s Base Salary, Bonus that the
Participant defers in accordance with Article 3 for any one Plan Year, without
regard to whether such amounts are withheld and credited during such Plan Year.
In the event of the Participant’s Retirement, death or Termination of Employment
prior to the end of a Plan Year, such year’s Annual Deferral Amount shall be the
actual amount withheld prior to such event.   1.3   “Annual Installment Method”
shall be an annual installment payment over the number of years selected by the
Participant in accordance with this Plan, based on the Participant’s vested
Account Balance redetermined each year as follows: (i) for the first annual
installment, the Participant’s vested Account Balance shall be calculated as of
the close of business on the Participant’s Benefit Distribution Date, and
(ii) for remaining annual installments, the Participant’s vested Account Balance
shall be calculated as of each anniversary of such calculation date. Each annual
installment shall be calculated by multiplying this vested Account Balance by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due the Participant. By way of example, if
the Participant elects a ten (10) year Annual Installment Method for the
Retirement Benefit, the first payment shall be 1/10 of the vested Account
Balance, calculated as described in this definition. The following year, the
payment shall be 1/9 of the vested Account Balance, calculated as described in
this definition.

- 1 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers

1.4   “Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards, and
other fees, and automobile and other allowances paid to the Participant for
employment services rendered (whether or not such allowances are included in the
Participant’s gross income). Base Salary shall be calculated before reduction
for compensation voluntarily deferred or contributed by the Participant pursuant
to all qualified or nonqualified plans of the Company and shall be calculated to
include amounts not otherwise included in the Participant’s gross income under
Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by
the Company; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Participant.   1.5   “Beneficiary” shall
mean one or more persons, trusts, estates or other entities, designated in
accordance with Article 8, that are entitled to receive benefits under this Plan
upon the death of the Participant.   1.6   “Beneficiary Designation Form” shall
mean the form established from time to time by the Committee that the
Participant completes, signs and returns to the Committee to designate one or
more Beneficiaries.   1.7   “Benefit Distribution Date” shall mean the date that
triggers distribution of the Participant’s vested Account Balance. The
Participant’s Benefit Distribution Date shall be determined upon the occurrence
of any one of the following:

  (a)   If the Participant Retires, his Benefit Distribution Date shall be the
day after the last day of the six-month period immediately following the date on
which the Participant Retires; provided, however, in the event the Participant
changes his Retirement Benefit election in accordance with Section 5.2(b), his
Benefit Distribution Date shall be postponed in accordance with Section 5.2(b);
or     (b)   If the Participant experiences a Termination of Employment, his
Benefit Distribution Date shall be the day after the last day of the six-month
period immediately following the date on which the Participant experiences a
Termination of Employment; or     (c)   The date on which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death, if the Participant dies prior to the complete distribution of his vested
Account Balance.

1.8   “Board” shall mean the board of directors of the Company.   1.9   “Bonus”
shall mean any compensation, in addition to Base Salary, earned by the
Participant for services rendered during a Plan Year, under the Company’s annual
bonus and cash incentive plans or such other arrangement designated by the
Committee.   1.10   “Bonus Rate” for any Plan Year shall mean an interest rate,
stated as an annual rate, equal to (i)

- 2 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers



    the sum of the Treasury Bond Rate and 2%, less (ii) the Fixed Rate;
provided, however, that if the result of such calculation is zero or less, the
Bonus Rate for such applicable Plan Year shall be zero.

1.11   “Change in Control” shall mean any “change in control event” as defined
in accordance with Code Section 409A and related Treasury guidance and
Regulations.   1.12   “Claimant” shall have the meaning set forth in
Section 13.1.   1.13   “Code” shall mean the Internal Revenue Code of 1986, as
it may be amended from time to time.   1.14   “Committee” shall mean the
committee described in Article 11.   1.15   “Company” shall mean CVB Financial
Corp., a California corporation, and any successor to all or substantially all
of the Company’s assets or business.   1.16   “Company Contribution Account”
shall mean (i) the sum of the Participant’s Company Contribution Amounts, plus
(ii) amounts credited or debited to the Participant’s Company Contribution
Account in accordance with this Plan, less (iii) all distributions made to the
Participant or his Beneficiary pursuant to this Plan that relate to the
Participant’s Company Contribution Account.   1.17   “Company Contribution
Amount” shall mean, for any one Plan Year, the amount determined in accordance
with Section 3.5.   1.18   “Crediting Rate” for any one Plan Year shall mean an
interest rate, stated as an annual rate, equal to the (i) Fixed Rate, plus
(ii) the Bonus Rate, such interest rate to be compounded annually.   1.19  
“Death Benefit” shall mean the benefit set forth in Article 7.   1.20  
“Deferral Account” shall mean (i) the sum of all of the Participant’s Annual
Deferral Amounts, plus (ii) amounts credited or debited to the Participant’s
Deferral Account in accordance with this Plan, less (iii) all distributions made
to the Participant or his Beneficiary pursuant to this Plan that relate to his
Deferral Account.   1.21   “Disability” shall mean a medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months and which:

  (a)   Renders the Participant unable to engage in any substantial gainful
activity; or     (b)   Results in the Participant receiving income replacement
benefits for a period of not less than three (3) months under any policy of
long-term disability insurance maintained by the Company for the benefit of its
employees.

     Whether or not the Participant meets either of the above conditions will be
determined by the Committee in its sole discretion.

1.22   “Election Form” shall mean the form, which may be in electronic format,
established from time

- 3 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers

    to time by the Committee that the Participant completes, signs and returns
to the Committee to make an election under the Plan.

1.23   “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as it may be amended from time to time.

1.24   “Fixed Rate” for any Plan Year shall mean an interest rate, stated as an
annual rate, equal to 6%.

1.25   “Plan” shall mean the CVB Financial Corp. Deferred Compensation Plan
evidenced by this instrument.

1.26   “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

1.27   “Retirement”, “Retire(s)” or “Retired” shall mean the Participant’s
separation from service with the Company for any reason other than death, as
determined in accordance with Code Section 409A and related Treasury guidance
and Regulations, on or after the earlier of the attainment of (a) age sixty-five
(65) or (b) age fifty-five (55) with five (5) Years of Service. If the
Participant is both an employee and a member of the Board, Retirement shall not
occur until he separates from service as both an employee and a member of the
Board.

1.28 “Retirement Benefit” shall mean the benefit set forth in Article 5.
1.29 “Scheduled Distribution” shall mean the distribution set forth in
Section 4.1.

1.30   “Terminate the Plan”, “Termination of the Plan” shall mean a
determination by the Board that no new deferral elections for the Participant
shall be permitted, and that the Participant shall no longer be eligible to
receive company contributions under this Plan.

1.31 “Termination Benefit” shall mean the benefit set forth in Article 6.

1.32   “Termination of Employment” shall mean the separation from service with
the Company, voluntarily or involuntarily, for any reason other than Retirement
or death, as determined in accordance with Code Section 409A and related
Treasury guidance and Regulations. If the Participant is both an employee and a
member of the Board, a Termination of Employment shall occur only upon the
termination of the last position held.

1.33   “Treasury Bond Rate” for any one Plan Year shall mean an interest rate,
stated as an annual rate, equal to the average yield on United States Treasury
Bonds, 10-year constant maturity, as of the end of the day of the November Board
Meeting that immediately precedes the Plan Year for which the rate is to be
used.

1.34   “Trust” shall mean one or more trusts established by the Company in
accordance with Article 14.

1.35   “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or his Beneficiary resulting from (i) an illness or accident of the
Participant or Beneficiary, the

- 4 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers



    Participant’s or Beneficiary’s spouse, or the Participant’s or Beneficiary’s
dependent (as defined in Code Section 152(a)), (ii) a loss of the Participant’s
or Beneficiary’s property due to casualty, or (iii) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant or the Participant’s Beneficiary, all as
determined in the sole discretion of the Committee in a manner that is
consistent with Code Section 409A and related Treasury guidance and Regulations.

1.36   “Years of Service” shall mean the total number of full years in which the
Participant has been employed by the Company. For purposes of this definition, a
year of employment shall be a 365 day period (or 366 day period in the case of a
leap year) that, for the first year of employment, commences on the
Participant’s date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date.

ARTICLE 2
Enrollment

2.1   Enrollment. The Participant shall complete, execute and return to the
Committee an Election Form and a Beneficiary Designation Form, prior to the
first day of each Plan Year, or such other earlier deadline as may be
established by the Committee in its sole discretion. In addition, the Committee
shall establish from time to time such other enrollment requirements as it
determines, in its sole discretion, are necessary.

ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Vesting/Crediting/Taxes

3.1   Minimum Deferrals. For each Plan Year, the Participant may elect to defer,
as his Annual Deferral Amount, Base Salary, Bonus in the following minimum
amounts for each deferral elected:

      Deferral   Minimum Amount       Base Salary and/or Bonus   $2,000
aggregate

     If the Committee determines, in its sole discretion, prior to the beginning
of a Plan Year that the Participant has made an election for less than the
stated minimum amounts, or if no election is made, the amount deferred shall be
zero. If the Committee determines, in its sole discretion, at any time after the
beginning of a Plan Year that the Participant has deferred less than the stated
minimum amounts for that Plan Year, any amount credited to the Participant’s
Account Balance as the Annual Deferral Amount for that Plan Year shall be
distributed to the Participant within sixty (60) days after the last day of the
Plan Year in which the Committee determination was made.

- 5 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers

3.2   Maximum Deferral. For each Plan Year, the Participant may elect to defer,
as his Annual Deferral Amount, Base Salary, and/or Bonus up to the following
maximum percentages for each deferral elected:

      Deferral   Maximum Percentage
Base Salary
  75%
Bonus
  100%

3.3   Election to Defer; Effect of Election Form.

  (a)   First Plan Year of Participation. In connection with the Participant’s
commencement of participation in the Plan, the Participant shall make an
irrevocable deferral election for the Plan Year in which the Participant
commences participation in the Plan, along with such other elections as the
Committee deems necessary or desirable under the Plan. For these elections to be
valid, the Election Form must be completed and signed by the Participant, timely
delivered to the Committee (in accordance with Section 2.1 above) and accepted
by the Committee.     (b)   General Timing Rule for Deferral Elections in
Subsequent Plan Years. For each succeeding Plan Year, the Participant may elect
to defer Base Salary and Bonus, and make such other elections as the Committee
deems necessary or desirable under the Plan by timely delivering a new Election
Form to the Committee, in accordance with its rules and procedures, before the
December 31st preceding the Plan Year in which such compensation is earned, or
before such other deadline established by the Committee in accordance with the
requirements of Code Section 409A and related Treasury guidance or Regulations.

     Any deferral election(s) made in accordance with this Section 3.3(b) shall
be irrevocable; provided, however, that if the Committee requires the
Participant to make a deferral election for “performance-based compensation” by
the deadline(s) described above, it may, in its sole discretion, and in
accordance with Code Section 409A and related Treasury guidance or Regulations,
permit the Participant to subsequently change his deferral election for such
compensation by submitting an Election Form to the Committee no later than the
deadline established by the Committee pursuant to Section 3.3(c) below.

  (c)   Performance-Based Compensation. Notwithstanding the foregoing, the
Committee may, in its sole discretion, determine that an irrevocable deferral
election pertaining to “performance-based compensation” based on services
performed over a period of at least twelve (12) months, may be made by timely
delivering an Election Form to the Committee, in accordance with its rules and
procedures, no later than six (6) months before the end of the performance
service period. “Performance-based compensation” shall be compensation, the
payment or amount of which is contingent on pre-established organizational or
individual performance criteria, which satisfies the requirements of

- 6 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers

      Code Section 409A and related Treasury guidance or Regulations. In order
to be eligible to make a deferral election for performance-based compensation,
the Participant must perform services continuously from a date no later than the
date upon which the performance criteria for such compensation are established
through the date upon which the Participant makes a deferral election for such
compensation. In no event shall an election to defer performance-based
compensation be permitted after such compensation has become both substantially
certain to be paid and readily ascertainable.

  (d)   Compensation Subject to Risk of Forfeiture. With respect to compensation
(i) to which the Participant has a legally binding right to payment in a
subsequent year, and (ii) that is subject to a forfeiture condition requiring
the Participant’s continued services for a period of at least twelve (12) months
from the date the Participant obtains the legally binding right, the Committee
may, in its sole discretion, determine that an irrevocable deferral election for
such compensation may be made by timely delivering an Election Form to the
Committee in accordance with its rules and procedures, no later than the 30th
day after the Participant obtains the legally binding right to the compensation,
provided that the election is made at least twelve (12) months in advance of the
earliest date at which the forfeiture condition could lapse.

3.4   Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus portion of
the Annual Deferral Amount shall be withheld at the time the Bonus are or
otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. Annual Deferral Amounts shall be credited to the
Participant’s Deferral Account at the time such amounts would otherwise have
been paid to the Participant.

3.5   Company Contribution Amount.

  (a)   [does this item (a) apply, or should it be deleted?] For each Plan Year,
the Company may be required to credit amounts to the Participant’s Company
Contribution Account in accordance with employment or other agreements entered
into between the Participant and the Company. Such amounts shall be credited on
the date or dates prescribed by such agreements.     (b)   For each Plan Year,
the Company, in its sole discretion, may, but is not required to, credit any
amount it desires to the Participant’s Company Contribution Account under this
Plan, which amount shall be for the Participant the Company Contribution Amount
for that Plan Year. The Company Contribution Amount described in this
Section 3.5(b), if any, shall be credited on a date or dates to be determined by
the Committee, in its sole discretion.

3.6   Crediting of Amounts after Benefit Distribution. Notwithstanding any
provision in this Plan to the contrary, should the complete distribution of the
Participant’s vested Account Balance occur prior to the date on which any
portion of (i) the Annual Deferral Amount that the Participant has elected to
defer in accordance with Section 3.3, or (ii) the Company Contribution

- 7 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers



    Amount, would otherwise be credited to the Participant’s Account Balance,
such amounts shall not be credited to the Participant’s Account Balance, but
shall be paid to the Participant in a manner determined by the Committee, in its
sole discretion.

3.7   Vesting.

  (a)   The Participant shall at all times be 100% vested in his deferrals of
Base Salary and Bonus.     (b)   The Participant shall vest in the amount, if
any, that has been credited to the Participant’s Account Balance as interest
attributable to the Bonus Rate on the basis of the Participant’s Years of
Service, in accordance with the following schedule:

      Years of Service   Vested Percentage
Less than 5 years
  0%
5 years or more
  100%

  (c)   Notwithstanding anything to the contrary contained in this Section 3.7,
upon the Participant’s Retirement or death or Disability while employed by the
Company or upon a Change of Control of the Company while the Participant is
employed by the Company, the Participant shall immediately become 100% vested in
the Company Contribution Account and any Bonus Rate (if not already vested in
accordance with the above vesting schedules).

3.8   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to the
Participant’s Account Balance in accordance with the following rules:

  (a)   Interest Crediting Rate. The Participant’s Account Balance shall be
credited with interest at the Crediting Rate on a date or dates determined by
the Committee. Notwithstanding the foregoing, in the event additional
Measurement Funds are made available to the Participant as described in
Section 3.8(b) below, the earnings to be credited or debited to the portion of
the Participant’s Account Balance allocated to such Measurement Funds shall be
determined in accordance with the provisions set forth in Section 3.8(b).    
(b)   Additional Measurement Funds. The Committee, in its sole discretion, may
make available to the Participant one or more measurement funds, which are based
on certain mutual funds (the “Measurement Funds”). If Measurement Funds are made
available, the Participant may elect one or more of the Measurement Funds for
the purpose of crediting or debiting additional amounts to his Account Balance.
As necessary, the Committee may, in its sole discretion, discontinue, substitute
or add a Measurement Fund. Each such action will take effect as of the first day
of the first calendar quarter that begins at least thirty (30) days after the
day on which the Committee gives Participant advance

- 8 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers

      written notice of such change. Further, if Measurement Funds are made
available, the following provisions shall apply:

  (i)   Election of Measurement Funds. The Participant may elect, on the
Election Form, one or more Measurement Fund(s) (as described in Section 3.8(a)
above) to be used to determine the amounts to be credited or debited to his
Account Balance. If the Participant does not elect any of the Measurement Funds
as described in the previous sentence, the Participant’s Account Balance shall
automatically be allocated into the Measurement Fund providing the lowest risk
of loss of investment, as determined by the Committee, in its sole discretion.
The Participant may (but is not required to) elect, by submitting an Election
Form to the Committee that is accepted by the Committee, to add or delete one or
more Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his Account Balance, or to change the portion of his Account Balance
allocated to each previously or newly elected Measurement Fund. If an election
is made in accordance with the previous sentence, it shall apply as of the first
business day deemed reasonably practicable by the Committee, in its sole
discretion, and shall continue thereafter for each subsequent day in which the
Participant participates in the Plan, unless changed in accordance with the
previous sentence. Notwithstanding the foregoing, the Committee, in its sole
discretion, may impose limitations on the frequency with which one or more of
the Measurement Funds elected in accordance with this Section may be added or
deleted by such Participant; furthermore, the Committee, in its sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his Account Balance allocated to each previously or newly elected
Measurement Fund.     (ii)   Proportionate Allocation. In making any election
described in Section 3.8(b)(i) above, the Participant shall specify on the
Election Form, in increments of one percent (1%), the percentage of his Account
Balance or Measurement Fund, as applicable, to be allocated/reallocated.    
(iii)   Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.

  (c)   No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Crediting Rate and/or other
available Measurement Funds are to be used for measurement purposes only, and
the Participant’s election of any such Measurement Fund, the allocation of his
Account Balance thereto, the calculation of additional amounts and the crediting
or debiting of such amounts to the Participant’s Account Balance shall not be
considered or construed in any manner as an actual investment of his Account
Balance in any underlying investment fund used by the Committee to calculate the
Crediting Rate and/or in such Measurement Fund. The Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not

- 9 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers



      represent any investment made on his behalf by the Company; the
Participant shall at all times remain an unsecured creditor of the Company.

3.9   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from the Participant, the Company shall reduce the
Annual Deferral Amount in the amount necessary to withhold from it, in a manner
determined by the Company, the Participant’s share of FICA and other employment
taxes on such Annual Deferral Amount.     (b)   Company Contribution Account.
When the Participant becomes vested in a portion of his Company Contribution
Account, the Company shall withhold from that portion of the Participant’s cash
compensation that is not deferred, in a manner determined by the Company, the
Participant’s share of FICA and other employment taxes on such Company
Contribution Amount. If necessary, the Committee may reduce the vested portion
of the Participant’s Company Contribution Account, as applicable, in order to
comply with this Section 3.9.     (c)   Crediting Rate. The Company may withhold
from that portion of the Participant’s cash compensation that is not being
deferred, in a manner determined by the Company, the Participant’s share of FICA
and other employment taxes, if any, that is determined to be attributable to the
Crediting Rate.     (d)   Distributions. The Company, or the trustee of the
Trust, shall withhold from any payments made to the Participant under this Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Company, or the trustee of the Trust, in connection with such
payments, in amounts and in a manner to be determined in the sole discretion of
the Company and the trustee of the Trust.

ARTICLE 4
Scheduled Distribution; Unforeseeable Emergencies

4.1   Scheduled Distribution. In connection with each election to defer an
Annual Deferral Amount, the Participant may irrevocably elect to receive a
Scheduled Distribution, in the form of a lump sum payment, from the Plan with
respect to all or a portion of (i) the Annual Deferral Amount, and (ii) the
Company Contribution Amount. The Scheduled Distribution shall be a lump sum
payment in an amount that is equal to the vested portion of the Annual Deferral
Amount and Company Contribution Amount that the Participant elected to have
distributed as a Scheduled Distribution, plus amounts credited or debited in the
manner provided in Section 3.8 above on that amount, calculated as of the close
of business on the Scheduled Distribution Date, as defined below. Subject to the
other terms and conditions of this Plan, each Scheduled Distribution elected
shall be paid out during a sixty (60) day period commencing immediately after
the first day of any Plan Year designated by the Participant (the “Scheduled
Distribution Date”). The Plan Year designated by the Participant must be at
least three (3) Plan Years after the end of the Plan Year to which the
Participant’s deferral election described in Section 3.3 relates, unless

- 10 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers

    otherwise provided on an Election Form approved by the Committee in its sole
discretion. By way of example, if a Scheduled Distribution is elected for Annual
Deferral Amounts that are earned in the Plan Year commencing January 1, 2007,
the earliest Scheduled Distribution Date that may be designated by the
Participant would be January 1, 2011, and the Scheduled Distribution would
become payable during the sixty (60) day period commencing immediately after
such Scheduled Distribution Date. Notwithstanding the foregoing, the Committee
shall adjust the amount distributable as a Scheduled Distribution to the extent
that any portion of the Account Balance subject to the Scheduled Distribution is
unvested as of the Scheduled Distribution Date.

4.2   Postponing Scheduled Distributions. The Participant may elect to postpone
a Scheduled Distribution described in Section 4.1 above, and have such amount
paid out during a sixty (60) day period commencing immediately after an
allowable alternative distribution date designated by the Participant in
accordance with this Section 4.2. In order to make this election, the
Participant must submit a new Scheduled Distribution Election Form to the
Committee in accordance with the following criteria:

  (a)   Such Scheduled Distribution Election Form must be submitted to and
accepted by the Committee in its sole discretion at least twelve (12) months
prior to the Participant’s previously designated Scheduled Distribution Date;

  (b)   The new Scheduled Distribution Date selected by the Participant must be
the first day of a Plan Year, and must be at least five years after the
previously designated Scheduled Distribution Date; and

  (c)   The election of the new Scheduled Distribution Date shall have no effect
until at least twelve (12) months after the date on which the election is made.

4.3   Other Benefits Take Precedence Over Scheduled Distributions. Should a
Benefit Distribution Date occur that triggers a benefit under Articles 5, 6 or
7, any amounts subject to a Scheduled Distribution election under Section 4.1
shall not be paid in accordance with Section 4.1, but shall be paid in
accordance with the other applicable Article. Notwithstanding the foregoing, the
Committee shall interpret this Section 4.3 in a manner that is consistent with
Code Section 409A and related Treasury guidance and Regulations.

4.4   Unforeseeable Emergencies.

  (a)   If the Participant experiences an Unforeseeable Emergency, the
Participant may petition the Committee to receive a partial or full payout from
the Plan, subject to the provisions set forth below.     (b)   The payout, if
any, from the Plan shall not exceed the lesser of (i) the Participant’s vested
Account Balance, calculated as of the close of business on or around the date on
which the amount becomes payable, as determined by the Committee in its sole
discretion, or (ii) the amount necessary to satisfy the Unforeseeable Emergency,
plus amounts necessary to pay Federal, state, or local income taxes or penalties
reasonably anticipated as a result of the distribution. Notwithstanding the
foregoing, the Participant may not

- 11 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers



      receive a payout from the Plan to the extent that the Unforeseeable
Emergency is or may be relieved (A) through reimbursement or compensation by
insurance or otherwise, (B) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship or (C) by cessation of deferrals under this Plan.

  (c)   If the Committee, in its sole discretion, approves the Participant’s
petition for payout from the Plan, the Participant shall receive a payout from
the Plan within sixty (60) days of the date of such approval, and the
Participant’s deferrals under the Plan shall be terminated as of the date of
such approval.     (d)   In addition, the Participant’s deferral elections under
this Plan shall be terminated to the extent the Committee determines, in its
sole discretion, that termination of such Participant’s deferral elections is
required pursuant to Treas. Reg. §1.401(k)-1(d)(3) for the Participant to obtain
a hardship distribution from the Company’s 401(k) Plan. If the Committee
determines, in its sole discretion, that a termination of the Participant’s
deferrals is required in accordance with the preceding sentence, the
Participant’s deferrals shall be terminated as soon as administratively
practicable following the date on which such determination is made.     (e)  
Notwithstanding the foregoing, the Committee shall interpret all provisions
relating to a payout and/or termination of deferrals under this Section 4.4 in a
manner that is consistent with Code Section 409A and related Treasury guidance
and Regulations.

ARTICLE 5
Retirement Benefit

5.1   Retirement Benefit. The Participant who Retires shall receive, as a
Retirement Benefit, his vested Account Balance, calculated as of the close of
business on the Participant’s Benefit Distribution Date.

5.2   Payment of Retirement Benefit.

  (a)   The Participant, in connection with his commencement of participation in
the Plan, shall elect on an Election Form to receive the Retirement Benefit in a
lump sum or pursuant to an Annual Installment Method of up to fifteen
(15) years. If the Participant does not make any election with respect to the
payment of the Retirement Benefit, then such Participant shall receive the
Retirement Benefit in a lump sum.     (b)   The Participant may change the form
of payment of the Retirement Benefit by submitting an Election Form to the
Committee in accordance with the following criteria:

  (i)   The election to modify the Retirement Benefit shall have no effect until
at least twelve (12) months after the date on which the election is made; and  
  (ii)   The first Retirement Benefit payment shall be delayed at least five
(5) years from

- 12 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers

      the Participant’s originally scheduled Benefit Distribution Date described
in Section 1.7(a).

     For purposes of applying the requirements above, the right to receive the
Retirement Benefit in installment payments shall be treated as the entitlement
to a single payment. The Committee shall interpret all provisions relating to
changing the Retirement Benefit election under this Section 5.2 in a manner that
is consistent with Code Section 409A and related Treasury guidance or
Regulations.
     The Election Form most recently accepted by the Committee that has become
effective shall govern the payout of the Retirement Benefit.

  (c)   The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the Participant’s Benefit
Distribution Date. Remaining installments, if any, shall be paid no later than
sixty (60) days after each anniversary of the Participant’s Benefit Distribution
Date.

ARTICLE 6
Termination Benefit

6.1   Termination Benefit. The Participant who experiences a Termination of
Employment shall receive, as a Termination Benefit, his vested Account Balance,
calculated as of the close of business on the Participant’s Benefit Distribution
Date.   6.2   Payment of Termination Benefit. Participant shall receive a lump
sum distribution if his Termination of Employment is prior to attaining age 55.
If after age 55, he shall receive the distribution over a 15 year period in
equal monthly installments.   6.3   Change of Control. If the Participant’s
Termination of Employment occurs in connection with or within one year following
a Change of Control, the Participant shall have the right to elect, on an
Election Form delivered in connection with his commencement of participation in
the Plan, to receive the Termination Benefit in a lump sum distribution or a
payout over a 15 year period in equal monthly installments.

ARTICLE 7
Death Benefit

7.1   Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death
Benefit upon the Participant’s death which will be equal (in total) to the
Participant’s vested Account Balance, calculated as of the close of business on
the Participant’s Benefit Distribution Date.

7.2   Payment of Death Benefit. In case of death prior to age 55, the
Beneficiary shall receive a lump sum payment. In case of death after age 55, the
Beneficiary shall receive payments in equal monthly amounts over a 15 year
period.

- 13 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers



ARTICLE 8
Beneficiary Designation

8.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his Beneficiary(ies) (both primary as well as contingent) to receive
any benefits payable under the Plan to a beneficiary upon the death of the
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of the Company
in which the Participant participates.   8.2   Beneficiary Designation; Change;
Spousal Consent. The Participant shall designate his Beneficiary by completing
and signing the Beneficiary Designation Form, and returning it to the Committee
or its designated agent. The Participant shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Committee’s rules and procedures, as in
effect from time to time. If the Participant names someone other than his spouse
or legally registered domestic partner as a Beneficiary, the Committee may, in
its sole discretion, determine that spousal or registered domestic partner
consent is required to be provided in a form designated by the Committee,
executed by the Participant’s spouse or registered domestic partner and returned
to the Committee. Upon the acceptance by the Committee of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
canceled. The Committee shall be entitled to rely on the last Beneficiary
Designation Form filed by the Participant and accepted by the Committee prior to
his death.   8.3   Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Committee or its designated agent.   8.4   No Beneficiary Designation. If the
Participant fails to designate a Beneficiary as provided in Sections 8.1, 8.2
and 8.3 above or, if all designated Beneficiaries predecease the Participant or
die prior to complete distribution of the Participant’s benefits, then the
Participant’s designated Beneficiary shall be deemed to be his surviving spouse.
If the Participant has no surviving spouse, the benefits remaining under the
Plan to be paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.   8.5   Doubt as to Beneficiary. If
the Committee has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, the Committee shall have the right, exercisable in its
discretion, to cause the Company to withhold such payments until this matter is
resolved to the Committee’s satisfaction.   8.6   Discharge of Obligations. The
payment of benefits under the Plan to a Beneficiary shall fully and completely
discharge the Company and the Committee from all further obligations under this
Plan with respect to the Participant, and that Participant’s Plan Agreement
shall terminate upon such full payment of benefits.

- 14 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers



ARTICLE 9
Leave of Absence

9.1   Paid Leave of Absence. If the Participant is authorized by the Company to
take a paid leave of absence from the employment of the Company, and such leave
of absence does not constitute a separation from service, as determined by the
Committee in accordance with Code Section 409A and related Treasury guidance and
Regulations, (i) the Participant shall continue to be considered eligible for
the benefits provided in Articles 4, 5, 6 or 7 in accordance with the provisions
of those Articles, and (ii) the Annual Deferral Amount shall continue to be
withheld during such paid leave of absence in accordance with Section 3.3.   9.2
  Unpaid Leave of Absence. If the Participant is authorized by the Company to
take an unpaid leave of absence from the employment of the Company for any
reason, and such leave of absence does not constitute a separation from service,
as determined by the Committee in accordance with Code Section 409A and related
Treasury guidance and Regulations, such Participant shall continue to be
eligible for the benefits provided in Articles 4, 5, 6 or 7 in accordance with
the provisions of those Articles. However, the Participant shall be excused from
fulfilling his Annual Deferral Amount commitment that would otherwise have been
withheld during the remainder of the Plan Year in which the unpaid leave of
absence is taken. During the unpaid leave of absence, the Participant shall not
be allowed to make any additional deferral elections. However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his return to employment and for
every Plan Year thereafter while the Participant in the Plan, provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee for each such election in accordance with
Section 3.3 above.   9.3   Leaves Resulting in Separation from Service. In the
event that the Participant’s leave of absence from the Company constitutes a
separation from service, as determined by the Committee in accordance with Code
Section 409A and related Treasury guidance and Regulations, the Participant’s
vested Account Balance shall be distributed to the Participant in accordance
with Article 5 or 6 of this Plan, as applicable.

ARTICLE 10
Termination of Plan, Amendment or Modification

10.1   Termination of Plan. Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, the Company reserves the right to Terminate the Plan.
In the event of a Termination of the Plan, the Measurement Funds available to
Participant following the Termination of the Plan shall be comparable in number
and type to those Measurement Funds available to Participant in the Plan Year
preceding the Plan Year in which the Termination of the Plan is effective.
Following a Termination of the Plan, Participant Account Balances shall remain
in the Plan until the Participant becomes eligible for the benefits provided in
Articles 4, 5, 6 or 7 in accordance with the provisions of those Articles. The
Termination of the Plan shall not adversely affect any Participant or
Beneficiary who has

- 15 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers

    become entitled to the payment of any benefits under the Plan as of the date
of termination. Notwithstanding the foregoing, to the extent permissible under
Code Section 409A and related Treasury guidance or Regulations, during the
thirty (30) days preceding or within twelve (12) months following a Change of
Control the Company shall be permitted to (i) terminate the Plan by action of
its board of directors, and (ii) distribute the vested Account Balances to
Participant in a lump sum no later than twelve (12) months after the Change in
Control, provided that all other substantially similar arrangements sponsored by
the Company are also terminated and all balances in such arrangements are
distributed within twelve (12) months of the termination of such arrangements.

10.2   Amendment.

  (a)   The Company may, at any time, amend or modify the Plan in whole or in
part. Notwithstanding the foregoing, (i) no amendment or modification shall be
effective to decrease the value of the Participant’s vested Account Balance in
existence at the time the amendment or modification is made, and (ii) no
amendment or modification of this Section 10.2 or Section 11.2 of the Plan shall
be effective.     (b)   Notwithstanding any provision of the Plan to the
contrary, in the event that the Company determines that any provision of the
Plan may cause amounts deferred under the Plan to become immediately taxable to
any Participant under Code Section 409A, and related Treasury guidance or
Regulations, the Company may (i) adopt such amendments to the Plan and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company determines necessary or appropriate to
preserve the intended tax treatment of the Plan benefits provided by the Plan
and/or (ii) take such other actions as the Company determines necessary or
appropriate to comply with the requirements of Code Section 409A, and related
Treasury guidance or Regulations.

10.4   Effect of Payment. The full payment of the Participant’s vested Account
Balance under Articles 4, 5, 6 or 7 of the Plan shall completely discharge all
obligations to the Participant and his designated Beneficiaries under this Plan,
and the Participant’s Plan Agreement shall terminate.

ARTICLE 11
Administration

11.1   Committee Duties. Except as otherwise provided in this Article 11, this
Plan shall be administered by the Compensation Committee of the Board. Members
of the Committee may be Participant under this Plan. The Committee shall also
have the discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan, and
(ii) decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of this Plan, as may arise in connection with
the Plan. Any individual serving on the Committee who is the Participant shall
not vote or act on any matter relating solely to himself or herself. When making
a determination or calculation, the Committee shall be entitled to rely on
information furnished by the Participant or the Company.

- 16 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers



11.2   Administration Upon Change In Control. Within one hundred and twenty
(120) days following a Change in Control, the individuals who comprised the
Committee immediately prior to the Change in Control (whether or not such
individuals are members of the Committee following the Change in Control) may,
by written consent of the majority of such individuals, appoint an independent
third party administrator (the “Administrator”) to perform any or all of the
Committee’s duties described in Section 11.1 above, including without
limitation, the power to determine any questions arising in connection with the
administration or interpretation of the Plan, and the power to make benefit
entitlement determinations. Upon and after the effective date of such
appointment, (i) the Company must pay all reasonable administrative expenses and
fees of the Administrator, and (ii) the Administrator may only be terminated
with the written consent of the majority of Participant with an Account Balance
in the Plan as of the date of such proposed termination.   11.3   Agents. In the
administration of this Plan, the Committee or the Administrator, as applicable,
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit (including acting through a duly appointed representative)
and may from time to time consult with counsel.   11.4   Binding Effect of
Decisions. The decision or action of the Committee or Administrator, as
applicable, with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.   11.5   Indemnity of Committee.
The Company shall indemnify and hold harmless the members of the Committee, any
employee to whom the duties of the Committee may be delegated, and the
Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of willful misconduct by the Committee, any of its members,
any such employee or the Administrator.   11.6   Company Information. To enable
the Committee and/or Administrator to perform its functions, the Company shall
supply full and timely information to the Committee and/or Administrator, as the
case may be, on all matters relating to the Plan, the Trust, the Participant and
his Beneficiaries, the Account Balances of the Participant, the compensation of
the Participant, the date and circumstances of the Retirement, death or
Termination of Employment of the Participant, and such other pertinent
information as the Committee or Administrator may reasonably require.

ARTICLE 12
Other Benefits and Agreements

12.1   Coordination with Other Benefits. The benefits provided for the
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to the Participant under any other plan or program for
employees of the Company. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

- 17 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers



ARTICLE 13
Claims Procedures

13.1   Presentation of Claim. The Participant or any Beneficiary of a deceased
Participant (the Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

13.2   Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than ninety (90) days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure set forth in Section 13.3 below; and     (v)   a
statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

13.3   Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

- 18 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers



  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;     (b)   may submit
written comments or other documents; and/or     (c)   may request a hearing,
which the Committee, in its sole discretion, may grant.

13.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than sixty (60) days after the Committee receives the
Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the
Committee shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

(d)   a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

13.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 13 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 14
Trust

14.1   Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participant and their Beneficiaries under the
Plan, the Company may establish a “rabbi trust” by a trust agreement with a
third party, the trustee, to which the Company may, in its discretion,
contribute cash or other property (which shall continue to be assets of the
Company), including securities issued by the Company, to provide for the benefit
payments under the Plan (the “Trust”).

14.2   Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan

- 19 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers

    Agreement shall govern the rights of the Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Company, Participant and the creditors of the Company to the
assets transferred to the Trust. The Company shall at all times remain liable to
carry out its obligations under the Plan.

14.3   Distributions From the Trust. The Company’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Company’s obligations under
this Plan.

ARTICLE 15
Miscellaneous

15.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) in a manner consistent with that
intent, and (ii) in accordance with Code Section 409A and related Treasury
guidance and Regulations.   15.2   Unsecured General Creditor. Participant and
their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of the Company.
For purposes of the payment of benefits under this Plan, any and all of the
Company’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Company. The Company’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.   15.3  
Company’s Liability. The Company’s liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Company and the Participant. The Company shall have no obligation to the
Participant under the Plan except as expressly provided in the Plan.   15.4  
Nonassignability. Neither the Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by the
Participant or any other person, be transferable by operation of law in the
event of the Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.  
15.5   Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and the
Participant. Except as expressly may otherwise be provided in a written contract
of employment between the Company and the Participant, such employment is hereby
acknowledged to be an “at will” employment

- 20 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
               Christopher D. Myers

    relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give the Participant the right to be retained in the service of the Company,
either as an employee or a member of the Board, or to interfere with the right
of the Company to discipline or discharge the Participant at any time.

15.6   Furnishing Information. The Participant or his Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.   15.7   Terms. Whenever any words are used herein in the masculine,
they shall be construed as though they were in the feminine in all cases where
they would so apply; and whenever any words are used herein in the singular or
in the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where they would so apply.   15.8
  Captions. The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.   15.9   Governing Law. Subject to ERISA,
the provisions of this Plan shall be construed and interpreted according to the
internal laws of the State of California without regard to its conflicts of laws
principles.   15.10   Notice. Any notice or filing required or permitted to be
given to the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

CVB Financial Corp.
Attn: David M. Krebs
701 N. Haven Ave., Suite 140
Ontario, CA 91764

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to the Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.

15.11   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.   15.12   Spouse’s Interest. The
interest in the benefits hereunder of a spouse of the Participant, if and when
such spouse has predeceased the Participant, shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

- 21 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers



15.13   Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

15.14   Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

15.15   Court Order. The Committee is authorized to comply with any court order
in any action in which the Plan or the Committee has been named as a party,
including any action involving a determination of the rights or interests in the
Participant’s benefits under the Plan. Notwithstanding the foregoing, the
Committee shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law. In addition, if necessary to
comply with a “domestic relations order”, as defined in Code
Section 414(p)(1)(B), pursuant to which a court has determined that a spouse or
former spouse of the Participant has an interest in the Participant’s benefits
under the Plan, the Committee, in its sole discretion, shall have the right to
immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to such spouse or former spouse.

15.16   Distribution in the Event of Income Inclusion Under 409A. If any portion
of the Participant’s Account Balance under this Plan is required to be included
in income by the Participant prior to receipt due to a failure of this Plan to
meet the requirements of Code Section 409A and related Treasury guidance or
Regulations, the Participant may petition the Committee or Administrator, as
applicable, for a distribution of that portion of his Account Balance that is
required to be included in his income. Upon the grant of such a petition, which
grant shall not be unreasonably withheld, the Company shall distribute to the
Participant immediately available funds in an amount equal to the portion of his
Account Balance required to be included in income as a result of the failure of
the Plan to meet the requirements of Code Section 409A and related Treasury
guidance or Regulations, which amount shall not exceed the Participant’s unpaid
vested Account Balance under the Plan. If the petition is granted, such
distribution shall be made within ninety (90) days of the date when the
Participant’s petition is granted. Such a distribution shall affect and reduce
the Participant’s benefits to be paid under this Plan.

15.17   Deduction Limitation on Benefit Payments. If the Company reasonably
anticipates that the Company’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent deemed necessary by the Company to ensure that the entire
amount of any distribution from this Plan is deductible, the Company may delay
payment of any amount that would otherwise be distributed from this Plan. Any
amounts for which distribution is delayed pursuant to this Section shall
continue to be credited/debited with additional amounts in accordance with
Section 3.8 above. The delayed

- 22 -



--------------------------------------------------------------------------------



 



CVB Financial Corp.
Deferred Compensation Plan for
          Christopher D. Myers

    amounts (and any amounts credited thereon) shall be distributed to the
Participant (or his Beneficiary in the event of the Participant’s death) at the
earliest date the Company reasonably anticipates that the deduction of the
payment of the amount will not be limited or eliminated by application of Code
Section 162(m).

15.18   Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in their sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Trust may
choose. The Company or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Company shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Company have applied for insurance.

     IN WITNESS WHEREOF, the Company has signed this Plan document as of ___,
2006.

                  “Company”
CVB Financial Corp., a California corporation    
 
           
 
  By:        
 
           
 
  Title:        
 
           

     The Participant hereby accepts this Plan document and agrees that his
participation in the Plan shall be governed by it.

         
 
       
 
  Christopher D. Myers                      date    

     The undersigned spouse of the Participant hereby consents to the
Participant’s participation in the Plan in accordance with the terms of this
Plan document and the Participant’s elections hereunder.

         
 
       
 
                       Myers                     date    

- 23 -